DETAILED ACTION
This office action follows a reply filed on December 22, 2021.  Claims 23, 33, 35, 39 and 40 have been amended.  Claims 23-37 and 39-42 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to include more than 60 phr of at least one hydrocarbon resin with a Tg of more than 20ºC, which was not previously required by all claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 23-29, 31-37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Saintigny (US 2014/0371346), as evidenced by Isitman (US 2017/0349733).
Saintigny exemplifies a tire tread composition comprising the following (p. 6, Table 1, Formulation F6):
100 parts of an elastomer comprising 70 parts SBR and 30 parts BR, where SBR is taught as having a Tg of less than -50ºC and a bound styrene content of 3-30% (p. 2, [0024]);
127 phr silica;
Isitman teaches high oleic sunflower oil obtained from Cargill as Agripure oil with oleic acid content around 84% as having a Tg=-85ºC (p. 6, Table 3); and 
59 phr polyterpene resin (SLVARES TR-5147, Tg=73ºC, p. 4, [0050]).

Saintigny teaches that the compositions can include reinforcing filler comprising carbon black in an amount of 0.5-20 phr and an inorganic filler, preferably silica, in an amount of up to 160 phr (p. 3, [0031] and [0038]); and 
60-130 phr of the plasticizing system comprising a high Tg resin in an amount of 5-125 phr and a plasticizing liquid in an amount of 5-70 phr (p. 3, [0039] and [0042] and p. 4, [0054]).
Modifying Formulation F6, above, to comprising 160 phr silica, 130 phr of a plasticizing system comprising 65 phr plasticizing oil and 65 phr polyterpene resin, suggesting a ratio of plasticizing agent:filler of 0.8, is prima facie obvious, as the ranges taught by Saintigny overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Saintigny include the plasticizing agent and the silica in a weight ratio of 0.6-0.8.
Saintigny is prima facie obvious over instant claims 23-29, 31-34, 39 and 40.
As to claims 35-37, Saintigny teaches that the plasticizing oil can include phosphate plasticizers in addition to the vegetable oil plasticizer (p. 3, [0040]-[0041]).  Choosing a blend of such is prima facie obvious.
As to claim 41, Saintigny teaches the tire as having improved wet braking (p. 1, [0010]); therefore, one of ordinary skill in the art would expect the tire as suitable for use as a snow tire. 

Claims 23-37, 39, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaura (US 2020/0024432) in view of Winston (US 2018/0312003), as evidenced by Nakajima (US 2017/0158845), EP 3228657 and Ikeda (US 2018/0134080).
Kitaura teaches tread containing a rubber composition comprising the following (p. 2, [0026]): 
100 parts by weight of rubber component, comprising 50-100 wt% SBR, with a styrene content of 5-30 wt% (p. 4, [0044]), and 5-40 wt% BR (p. 4, [0044]), SBR exemplified as Tufdene 3830, which as evidenced by Nakajima has a Tg=-34ºC (p. 4, [0046]);
3-250 parts reinforcing filler, preferably silica (p. 6, [0086]-[[0087]); 
Ikeda, p. 5, [0082]); and
1-80 phr of an oil, such as process oils and plant oils.
Kitaura does not teach or suggest the Tg of the oil, as claimed.
Winston teaches a tire tread rubber composition comprising a plasticizing system which includes 5-100 phr of a high Tg plasticizing resin and 5-60 phr of a plasticizing liquid which includes phosphate plasticizers and vegetable oil plasticizers, teaching that the amount of plasticizing system is adjusted to provide a rubber composition with a Tg between -35ºC to 0ºC, and a dynamic modulus G* at 60ºC of between 0.6 MPa and 1.5 MPa (p. 3, [0039]), teaching that the Tg of rubber compositions may be adjusted around the broad range mentioned using the plasticizers disclosed to provide a Tg of -35ºC and -25ºC for winter tires, -30ºC to -17ºC for all-season tires and between -17ºC and 0ºC for summer tires (pp. 3-4, [0040]).  Winston exemplifies a tire tread rubber composition having a Tg=-19ºC to 25ºC comprising SBR/BR, a hydrocarbon resin having a Tg=39ºC, and a vegetable oil (Agri-pure 80, Tg=-85ºC).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chosen a low Tg oil, such as Agri-pure 80, as the oil in Kitaura when used with a high amount of high Tg hydrocarbon resin, to offset the increase in Tg created by the high Tg hydrocarbon resin, in order to obtain a rubber composition with a Tg between -35ºC to -25ºC, in order Winston.
The ranges taught by Kitaura overlap with the claimed ranges, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Kitaura in view of Winston is prima facie obvious over instant claims 23-34, 39-40 and 42.
As to claims 35-37, Kitaura teaches that the plasticizing oil can include phosphate plasticizers in addition to the vegetable oil plasticizer (p. 3, [0040]-[0041]).  Choosing a blend of such is prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Brieann R Johnston/Primary Examiner, Art Unit 1766